         Case 1:15-cv-09534-LAP Document 15 Filed 07/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLARENCE HEATLEY,
                                                                   95-CR-515 (LAP)
                               Plaintiff,
                                                                   20-CV-4854 (LAP)
                   -against-
                                                                   15-CV-9534 (LAP)
UNITED STATES OF AMERICA,
                                                                       ORDER
                               Defendant.

LORETTA A. PRESKA, United States District Judge:

       Clarence Heatley was convicted in this District. See United States v. Heatley, No. 96-CR-

0515-1 (MBM) (S.D.N.Y. June 9, 1999) (ECF No. 461). In 2011, Heatley’s criminal matter was

reassigned to my docket. Pending before me is his motion to vacate the sentence under 28 U.S.C.

§ 2255. See Heatley v. United States, No. 15-CV-9534 (LAP).

       On June 24, 2020, Heatley filed a motion requesting pro bono counsel to assist him with

preparing and filing a motion under 28 U.S.C. § 2255. In that motion, Heatley claims that he is

entitled to relief under United States v. Davis, 139 S. Ct. 2319 (2019), and United States v.

Barrett, 139 S. Ct. 2319 (2019). Heatley did not file a § 2255 motion. Because Heatley only put

the criminal docket number on his submission, and not the civil docket number, the Clerk’s

Office opened the motion as a new civil action, and assigned it this new case number.

       In the criminal context, the right to appointed counsel “extends to the first appeal of right,

and no further.” Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Courts have no obligation “to

appoint counsel for prisoners who indicate, without more, that they wish to seek post-conviction

relief.” Johnson v. Avery, 393 U.S. 483, 488 (1969). Rather, “the initial burden of presenting a

claim to post-conviction relief usually rests upon the indigent prisoner himself with such help as

he can obtain within the prison walls or the prison system.” Id.
           Case 1:15-cv-09534-LAP Document 15 Filed 07/02/20 Page 2 of 3



        District courts do have discretion to appoint counsel. Section 2255(g) expressly provides

that a district court “may appoint counsel,” and that appointment of counsel is governed by 18

U.S.C. § 3006A. Section 3006A(a)(2) provides that representation may be provided “for any

financially eligible person” when “the interests of justice so require.”

        In determining whether the “interests of justice” require the appointment of counsel,

district courts look to Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1985), a Second

Circuit case articulating the factors that courts should consider in determining whether to appoint

an attorney to represent an indigent civil litigant in an analogous context. See, e.g., Toron v.

United States, 281 F. Supp. 2d 591, 593 (E.D.N.Y. 2003); Harrison v. United States, Nos. 06-

CV-261S & 03-CR-0114-001S, 2006 WL 1867929, at *1 (W.D.N.Y. June 30, 2006). Hodge

dictates that “[i]n deciding whether to appoint counsel, . . . the district judge should first

determine whether the indigent’s position seems likely to be of substance.” Hodge, 802 F.2d at

61. “If the claim meets this threshold requirement, the court should then consider the indigent’s

ability to investigate the crucial facts, whether conflicting evidence implicating the need for

cross-examination will be the major proof presented to the fact finder, the indigent’s ability to

present the case, the complexity of the legal issues and any special reason in that case why

appointment of counsel would be more likely to lead to a just determination.” Id. at 61-62.

        The Court has considered these factors and finds that appointment of counsel is not

warranted at this time. Movant does not have a right under the United States Constitution or any

other federal law to the appointment of counsel at government expense to assist him in preparing

a § 2255 motion. And, while Movant provides the grounds underlying his application for § 2255

relief, it is not clear at this stage whether the interests of justice so require the assignment of

counsel.



                                                   2
           Case 1:15-cv-09534-LAP Document 15 Filed 07/02/20 Page 3 of 3



         Accordingly, Heatley’s request for counsel is denied without prejudice. Heatley may

reapply for appointment of counsel at a later date, after the Court has had more of the relevant

facts and legal issues presented to it for its consideration.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Heatley, noting service on

the docket. The motion for counsel is denied without prejudice.

         The Clerk of Court is further directed to docket the motion for counsel (ECF 1) and this

order in the criminal case, No. 96-CR-515-1, and in No. 15-CV-9574. Finally, the Clerk of Court

is directed to administratively close this case.

         Because Heatley has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 2, 2020
           New York, New York

                                                             LORETTA A. PRESKA
                                                            United States District Judge




                                                   3
